217 F.2d 644
Vernon S. RUTROUGH, Appellant,v.UNITED STATES of America, Appellee.
No. 15137.
United States Court of Appeals Fifth Circuit.
December 14, 1954.

Vernon S. Rutrough, in pro. per.
James L. Guilmartin, U. S. Atty., E. David Rosen, Asst. U. S. Atty., Miami, Fla., for appellee.
Before HOLMES, BORAH, and RUSSELL, Circuit Judges.
HOLMES, Circuit Judge.


1
This appeal is from the denial of a motion to vacate a sentence of imprisonment under Section 2255, Title 28, of the United States Code. Appellant pleaded guilty to two different charges, and was sentenced to imprisonment for three years on each conviction, said sentences to run concurrently. After serving a year in prison under said sentences, he asserts that he was "legally and lawfully set at liberty" on December 19, 1951, but that, due to an alleged parole violation, he is presently incarcerated by virtue of a warrant of arrest issued by direction of the United States Board of Parole. Appellant contends that the original sentence was imposed in violation of the Constitution, and that the district court was without jurisdiction to impose the sentence. He claims that since his sentence was invalid, the warrant of arrest issued by the parole board was also invalid. The contentions of the appellant are without merit. He was represented by counsel when he pleaded guilty, and there is nothing to indicate that he was denied any constitutional right or that the sentence imposed upon him was invalid or subject to collateral attack for any valid reason. Accordingly, the judgment appealed from is affirmed.


2
Affirmed.